DETAILED ACTION
Response to Amendment
The Amendment, filed on 04/14/2022 has been entered and acknowledged by the Examiner.
Claims 1-17 are pending in the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 7, on line 1, replace "1-5" with --1--.



Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claims 1 and 13, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 1 and 13, and specifically comprising the limitation of “wherein said nanoparticles have s size in a range of 5-200 nm ensuring that there is no excess light scattering ” including the remaining limitations.
	Claims 2-12 and 14-17 are allowable, at least, because of their dependencies on claims 1 and 13.
	

Examiner Note: Regarding Claims 1 and 13, Fewkes et al (WO2017/087771, previously cited, published in English, previously provided)  discloses, at least in figure 2: a light guide (100, ¶ [0022], line 4, waveguide) comprising: a body made of a transparent polymer (¶ [0021] discloses the core may be plastic and ¶ [0022] discloses light passes thru the body) with nanoparticles (Fewkes discloses voids or other nano-sized structures (¶ [0023]) arranged therein, said body further comprising sections where no deformations are induced where the light guide remains transparent and just guides the light through these sections (shown in figure 4)
Fewkes fails to disclose: said body comprising at least one portion being locally deformed whereby crazes are induced so creating a locally deformed section forming a local light out-coupling portion of the light guide, wherein the local light out-coupling portion comprises crazes at, or in vicinity of, at least a portion of the nanoparticles -arranged in the at least one portion of the light guide, the crazes are acting as light scatterers wherein said nanoparticles have a size in a range of 5-200 nm ensuring that there is no excess light scattering. 
Fewkes does disclose in paragraph [0021] that the core can be doped with very small particles as well as being scratched, etched, notched, serrated or abraded, all of which would have a crazing effect on light transmission. 
Paragraph [0023] discloses that Fewkes is also concerned about excess scattering (“bright spots’) but these bright spots are related to the density of particles at the bend regions and no relationship to the size of the particles is disclosed.
Also, Sinofsky (US PG Pub. No. 2011/0212411, previously cited) teaches in an optical fiber (title and element 30) in figure 2, using deformable sub-regions (42) with crazing (line 15, ¶ [0056]) to create a scattering architecture (¶ [0056]) to permit the emission of a precise amount of light at each subregion.
Therefore, it would also be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try a crazing of the core of Fewkes, to provide a means of controlling the amount of light emitted at a particular region, as taught by Sinofsky.
Regarding the limitation “at, or in vicinity of, at least a portion of the nanoparticles”, the nanoparticles of Fewkes are in the core which would not be far from the regions shown for crazing of Sinofsky. The limitation “in vicinity of” is not very definitive especially in the case of optical fibers which are themselves very small.
They are definitely not long distances away from the core.
Fewkes, as modified by Sinofsky fail to disclose: 1.) wherein said nanoparticles include at least one copolymer. Fewkes does disclose in paragraph [0006] using nanoparticles for scattering material.
Shikauchi et al (US PG Pub. No. 2016/0293893, previously cited) teaches using styrene-acrylic (line 4 ¶ [0173]) copolymer particles to diffuse (scatter) light (line 1)(this is a material that applicant uses, see page 2, line 21 of specification).
It would have been obvious to try using the claimed material in the nanoparticles of Fewkes, as taught by Shikauchi, to scatter light since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125 USPQ 416.
	Sinofsky teaches “wherein the light out-coupling is tuned based on a number of crazes induced by a degree the at least one portion is locally deformed. Paragraph [0069] discloses that the amount of time that stress is applied (degree of deformation) can be controlled to control (tune) the depth of the crazing. (The deeper the crazing, the larger the number of crazes.)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to “tune” the crazing, as taught by Sinofsky, to create the amount of scattering light output that is required or desired.	
	Fewkes, as modified by Sinofsky fails to disclose: wherein said nanoparticles have a size in a range of 5-200 nm.
Fewkes does recognize the problem of excessive scattering (bright spots) but as related to the bending points of the optical fiber which is caused by an increased density of particles at that region, not because of particle sizes.
	A few references of the Prior Art disclose particle sizes that barely overlap the 200 nm size but for a different reason; to maximize scattering. Most references of the Prior Art suggest particle sizes much larger (by factors of 10 to 1000) then that claimed. There is no recognition found in the Prior Art that sizes must be confined to the claimed range to avoid excessive scattering and therefore, there is no motivation to optimize within the claimed range.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is 571)270-7. The examiner can normally be reached on M-F 7AM PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request AIR) at http://www.Lispto.gov/interviewpractjce. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 57172328. The fax phone number for the organization where this application or proceeding is assigned is 57173-80. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center EBC) at 86617-9197 toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 IN USA OR CANADA) or 57172-1000.
/DONALD L RALEIGH/
Primary Examiner, Art Unit 2879